DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 02/17/2021

	Claim(s) 15 and 18-26 are pending.
	Claim(s) 15, 18-23, and 26 have been amended.
Claim(s) 1-14, 16, 17, and 27 have been cancelled.
	The objection to claims 23 and 26 have been withdrawn in view of the amendments received 02/17/2021.


Response to Arguments
Received 02/17/2021


Regarding independent claims 15, 22, 23, and 26:

Applicant’s arguments (Remarks, Page 12: ¶ 3 to Page 14: ¶ 3), filed 02/17/2021, with respect to the rejection(s) of claim(s) 15, 22, 23, and 26 under 35 U.S.C § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. 



EXAMINER’S AMENDMENT

Claims 15 and 18-26 are allowed.
	Claims 15, 22, 23, and 26 are amended.

An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Douglas Holtz on March 11, 2021.

Amended claims 15, 22, 23, and 26 are as follows:



AMENDMENTS TO THE CLAIMS:

15. (Currently Amended) A data processing device comprising:
	at least one processor; and 
	at least one storage storing instructions that, when executed by the at least one processor, control the at least one processor to execute:
		receiving (i) a first set of output information including first coordinate system setting information, and (ii) a first set of data, the first set of output information and the first set of data being transmitted from a first external device, the first coordinate system setting information specifying a first graph drawing format indicating a correspondence between a vertical axis and a horizontal axis of a first coordinate system and respective attributes, and each of the attributes being assigned to a respective one of the vertical axis and the horizontal axis of the first coordinate system; 
		receiving (i) a second set of output information including second coordinate system setting information, and (ii) a second set of data, the second set of output information and the second set of data being transmitted from a second external 
		selecting one of the received first and second sets of output information; 
		setting, as an integrated coordinate system, the one of the first coordinate system and the second coordinate system which is associated with the selected one of the received first and second sets of output information; and 
		generating an image including at least a first graph drawn using the first set of data and a second graph drawn using the second set of data, the generating comprising converting the one of the first coordinate system and the second coordinate system which is not set as the integrated coordinate system into the set integrated coordinate system, and drawing each of the first graph and the second graph  using at least one regression equation based on the setting of the integrated coordinate system, wherein at least one of the vertical axis and the horizontal axis in the first coordinate system setting information differs from the respective corresponding one of the vertical axis and the horizontal axis in the second coordinate system setting information.

	22. (Currently Amended) A system comprising: 
	a data processing device; 

	a second external device different from both the data processing device and the first external device, wherein the first external device outputs a first set of output information including first coordinate system setting information specifying a first graph drawing format indicating a correspondence between a vertical axis and a horizontal axis of a first coordinate system and respective attributes, each of the attributes being assigned to a respective one of the vertical axis and the horizontal axis of the first coordinate system, wherein the second external device outputs (i) a second set of output information including second coordinate system setting information, and (ii) a second set of data, the second set of output information specifying a second graph drawing format different from the first graph drawing format, the second graph drawing format indicating a correspondence between a vertical axis and a horizontal axis of a second coordinate system and respective attributes, and each of the attributes being assigned to a respective one of the vertical axis and the horizontal axis of the second coordinate system, wherein the data processing device receives, from the first external device, the first set of output information, wherein the data processing device receives, from the second external device, the second set of output information and the second set of data, wherein the data processing device generates an image including a graph drawn using the received second set of data, by converting the second coordinate system into the first coordinate system associated with the first set of output information and drawing the graph using at least one regression equation based on at least the first set of output information, and wherein at least one of the vertical axis and the horizontal axis in the first coordinate 

	23. (Currently Amended) A data processing device comprising:
	at least one processor; and 
	at least one storage storing instructions that, when executed by the at least one processor, control the at least one processor to execute:
		receiving a first set of output information including first coordinate system setting information transmitted from a first external device, the first coordinate system setting information specifying a first graph drawing format indicating a correspondence between a vertical axis and a horizontal axis of a first coordinate system and respective attributes, and each of the attributes being assigned to a respective one of the vertical axis and the horizontal axis of the first coordinate system; 
		receiving a second set of output information including second coordinate system setting information transmitted from a second external device different from the first external device, the second coordinate system setting information specifying a second graph drawing format different from the first graph drawing format, the second graph drawing format indicating a correspondence between a vertical axis and a horizontal axis of a second coordinate system and respective attributes, and each of the attributes being assigned to a respective one of the vertical axis and the horizontal axis of the second coordinate system;
		selecting one of the received first and second sets of output information; and
 using at least one regression equation based at least on the selected one of the received first and second sets of output information, wherein at least one of the vertical axis and the horizontal axis in the first coordinate system setting information differs from the respective corresponding one of the vertical axis and the horizontal axis in the second coordinate system setting information.

26. (Currently Amended) A system comprising: 
	a data processing device; 
	a first external device different from the data processing device; and
	a second external device different from both the data processing device and the first external device,
	wherein the first external device outputs a first set of output information including 
	wherein the second external device outputs a second set of output information including second coordinate system setting information specifying a second graph drawing format different from the first graph drawing format, the second graph drawing format indicating a correspondence between a vertical axis and a horizontal axis of a second coordinate system and respective attributes, and each of the attributes being assigned to a respective one of the vertical axis and the horizontal axis of the second coordinate system,
	 wherein the data processing device receives, from the first external device, the first set of output information,
	wherein the data processing device receives, from the second external device, the second set of output information,
	wherein the data processing device selects one of the received first and second sets of output information, 
wherein the data processing device transmits, to at least one of the first external device and the second external device, the selected one set of output information, and
wherein the at least one of the first external device and the second external device generates an image including at least one graph drawn by converting a coordinate system of the at least one of the first external device and the second external device into the coordinate system associated with the coordinate system setting  using at least one regression equation based at least on the selected one of the received first and second sets of output information, wherein at least one of the vertical axis and the horizontal axis in the first coordinate system setting information differs from the respective corresponding one of the vertical axis and the horizontal axis in the second coordinate system setting information.


	

Allowable Subject Matter

Claims 1 and 18-26 are allowed.

	The following is a statement of reasons for the indication of allowable subject matter:  
The following is an Examiner’s statement of reasons for allowance: 


Independent claims 15, 22, 23, and 26 are distinguished from the closest know prior art alone or reasonable combination, in consideration of the claim as a whole, particularly the limitations:

(Claim 15)
receiving (i) a first set of output information including first coordinate system setting information, and (ii) a first set of data, the first set of output information and the first set of data being transmitted from a first external device, the first coordinate system setting information specifying a first graph drawing format indicating a correspondence between a vertical axis and a horizontal axis of a first coordinate system and respective attributes, and each of the attributes being assigned to a respective one of the vertical axis and the horizontal axis of the first coordinate system;
receiving (i) a second set of output information including second coordinate system setting information, and (ii) a second set of data, the second set of output information and the second set of data being transmitted from a second external device different from the first external device, the second coordinate system setting information specifying a second graph drawing format different from the first graph drawing format, the second graph drawing format indicating a correspondence between a vertical axis 
selecting one of the received first and second sets of output information;
setting, as an integrated coordinate system, the one of the first coordinate system and the second coordinate system which is associated with the selected one of the received first and second sets of output information; and
generating an image including at least a first graph drawn using the first set of data and a second graph drawn using the second set of data, the generating comprising converting the one of the first coordinate system and the second coordinate system which is not set as the integrated coordinate system into the set integrated coordinate system, and drawing each of the first graph and the second graph in the set integrated coordinate system using at least one regression equation based on the setting of the integrated coordinate system, wherein at least one of the vertical axis and the horizontal axis in the first coordinate system setting information differs from the respective corresponding one of the vertical axis and the horizontal axis in the second coordinate system setting information.

(Claim 22)
wherein the first external device outputs a first set of output information including first coordinate system setting information specifying a first graph drawing format indicating a correspondence between a vertical axis and a horizontal axis of a first coordinate system and respective attributes, each of the attributes being assigned to a 

(Claim 23)
receiving a first set of output information including first coordinate system setting information transmitted from a first external device, the first coordinate system setting 
receiving a second set of output information including second coordinate system setting information transmitted from a second external device different from the first external device, the second coordinate system setting information specifying a second graph drawing format different from the first graph drawing format, the second graph drawing format indicating a correspondence between a vertical axis and a horizontal axis of a second coordinate system and respective attributes, and each of the attributes being assigned to a respective one of the vertical axis and the horizontal axis of the second coordinate system;
selecting one of the received first and second sets of output information; and
transmitting the selected one set of output information to at least one of the first external device and the second external device to thereby enable the at least one of the first external device and the second external device to generate an image including at least one graph drawn by converting a coordinate system of the at least one of the first external device and the second external device into the coordinate system associated with the coordinate system setting information included in the selected one of the received first and second sets of output information, and drawing the at least one graph using a set of data of any attribute among the attributes acquired by the at least one of the first external device and the second external device such that the graph is drawn in the coordinate system associated with the coordinate system setting information 

(Claim 26)
wherein the first external device outputs a first set of output information including first coordinate system setting information specifying a first graph drawing format indicating a correspondence between a vertical axis and a horizontal axis of a first coordinate system and respective attributes, each of the attributes being assigned to a respective one of the vertical axis and the horizontal axis of the first coordinate system, wherein the second external device outputs a second set of output information including second coordinate system setting information specifying a second graph drawing format different from the first graph drawing format, the second graph drawing format indicating a correspondence between a vertical axis and a horizontal axis of a second coordinate system and respective attributes, and each of the attributes being assigned to a respective one of the vertical axis and the horizontal axis of the second coordinate system, wherein the data processing device receives, from the first external device, the first set of output information, wherein the data processing device receives, from the second external device, the second set of output information, wherein the data processing device selects one of the received first and second sets of output 


Wherein:



Akae (US PGPUB No. 20160381159 A1) teaches receiving a first set of output information including first coordinate system setting information transmitted from a first external device, the first coordinate system setting information specifying a first graph drawing format indicating a correspondence between a vertical axis and a horizontal axis of a first coordinate system and respective attributes, and each of the attributes being assigned to a respective one of the vertical axis and the horizontal axis of the first coordinate system; receiving a second set of output information including second coordinate system setting information transmitted from a second external device different from the first external device, the second coordinate system setting information specifying a second graph drawing format, the second graph drawing format indicating a correspondence between a vertical axis and a horizontal axis of a second coordinate system and respective attributes, and each of the attributes being assigned to a respective one of the vertical axis and the horizontal axis of the second coordinate system; and, using at least one regression equation. However, Akae fails to disclose the second coordinate system setting information specifying a second graph drawing format different from the first graph drawing format; selecting one of the received first and second sets of output information; and transmitting the selected one set of output information to at least one of the first external device and the second external device to thereby enable the at least one of the first external device and the second external 
Uejima et al. (US PGPUB No. 20160086513 A1) teaches receiving a first set of output information including first coordinate system setting information transmitted from a first external device, the first coordinate system setting information specifying a first graph drawing format indicating a correspondence between a vertical axis and a horizontal axis of a first coordinate system and respective attributes, and each of the attributes being assigned to a respective one of the vertical axis and the horizontal axis of the first coordinate system; receiving a second set of output information including second coordinate system setting information transmitted from a second external device different from the first external device, the second coordinate system setting information 
Lee et al. (US PGPUB No. 20150015504 A1) teaches drawing the at least one graph using a set of data of any attribute among the attributes and the second external device such that the graph is drawn in the coordinate system associated with the coordinate system setting information included in the selected one of the received first and second sets of output information. However, Lee et al. fails to disclose receiving a first set of output information including first coordinate system setting information transmitted from a first external device, the first coordinate system setting information specifying a first graph drawing format indicating a correspondence between a vertical axis and a horizontal axis of a first coordinate system and respective attributes, and each of the attributes being assigned to a respective one of the vertical axis and the horizontal axis of the first coordinate system; receiving a second set of output information including second coordinate system setting information transmitted from a second external device different from the first external device, the second coordinate system setting information specifying a second graph drawing format different from the first graph drawing format, the second graph drawing format indicating a correspondence between a vertical axis and a horizontal axis of a second coordinate system and respective attributes, and each of the attributes being assigned to a respective one of the vertical axis and the horizontal axis of the second coordinate system; selecting one of the received first and second sets of output information; and transmitting the selected one set of output information to at least one of the first external device and the second external device to thereby enable the at least one of the first external device and the second external device to generate an image including at least one graph drawn by converting a coordinate system of the at least one of the first 
Yoshizawa (US PGPUB No. 20100083161 A1) teaches drawing the at least one graph using a set of data of any attribute among the attributes acquired such that the graph is drawn in the coordinate system associated with the coordinate system setting information included in the selected one of the received first and second sets of output information using at least one regression equation. However, Yoshizawa fails to disclose receiving a first set of output information including first coordinate system setting information transmitted from a first external device, the first coordinate system setting information specifying a first graph drawing format indicating a correspondence between a vertical axis and a horizontal axis of a first coordinate system and respective attributes, and each of the attributes being assigned to a respective one of the vertical axis and the horizontal axis of the first coordinate system; receiving a second set of 
Duncker et al. (US PGPUB No. 20170206684 A1) teaches transmitting the selected one set of output information; drawing the at least one graph using a set of data of any attribute among the attributes acquired by the at least one of the first external device and the second external device such that the graph is drawn in the coordinate system associated with the coordinate system setting information included in the selected one of the received first and second sets of output information; and, using at least one regression equation based on data. However, Duncker et al. fails to disclose receiving a first set of output information including first coordinate system setting information transmitted from a first external device, the first coordinate system setting information specifying a first graph drawing format indicating a correspondence between a vertical axis and a horizontal axis of a first coordinate system and respective attributes, and each of the attributes being assigned to a respective one of the vertical axis and the horizontal axis of the first coordinate system; receiving a second set of output information including second coordinate system setting information transmitted from a second external device different from the first external device, the second coordinate system setting information specifying a second graph drawing format different from the first graph drawing format, the second graph drawing format indicating a correspondence between a vertical axis and a horizontal axis of a second coordinate system and respective attributes, and each of the attributes being assigned to a respective one of the vertical axis and the horizontal axis of the second coordinate system; selecting one of the received first and second sets of output information; and 
Gibb et al. (US PGPUB No. 20200005509 A1) teaches the first coordinate system setting information specifying a first graph drawing format indicating a correspondence between a vertical axis and a horizontal axis of a first coordinate system and respective attributes, and each of the attributes being assigned to a respective one of the vertical axis and the horizontal axis of the first coordinate system; receiving a second set of output information including second coordinate system setting information, the second coordinate system setting information specifying a second 
Devarajan et al. (US PGPUB No. 20150262396 A1) teaches the first coordinate system setting information specifying a first graph drawing format indicating a correspondence between a vertical axis and a horizontal axis of a first coordinate system and respective attributes, and each of the attributes being assigned to a 




Claim 22 and claim 26 are similar however are not identical, although the subject matter of claim 26 is addressed below in view of the prior art, the same is similarly apply to the subject matter of claim 22.

Akae (US PGPUB No. 20160381159 A1) teaches the wherein the first external device outputs a first set of output information including first coordinate system setting information specifying a first graph drawing format indicating a correspondence between a vertical axis and a horizontal axis of a first coordinate system and respective attributes, each of the attributes being assigned to a respective one of the vertical axis and the horizontal axis of the first coordinate system, wherein the second external device outputs a second set of output information including second coordinate system setting information specifying a second graph drawing format, the second graph drawing format indicating a correspondence between a vertical axis and a horizontal axis of a second coordinate system and respective attributes, and each of the attributes being assigned to a respective one of the vertical axis and the horizontal axis of the second coordinate system, wherein the data processing device receives, from the first external device, the first set of output information, wherein the data processing device receives, from the second external device, the second set of output information, wherein 
Uejima et al. (US PGPUB No. 20160086513 A1) teaches wherein the first external device outputs a first set of output information including first coordinate system 
Lee et al. (US PGPUB No. 20150015504 A1) teaches generates an image including at least one graph drawn by converting a coordinate system of the at least one of the first external device and the second external device into the coordinate system associated with the coordinate system setting information included in the selected one of the received first and second sets of output information, and drawing the at least one graph using a set of data of any attribute among the attributes acquired such that the graph is drawn in the coordinate system associated with the coordinate system setting information included in the selected one of the received first and second sets of output information, wherein at least one of the vertical axis and the horizontal axis in the first coordinate system setting information differs from the respective corresponding one of the vertical axis and the horizontal axis in the second coordinate system setting information. However, Lee et al. fails to disclose wherein the first external device outputs a first set of output information including first coordinate system setting 
Yoshizawa (US PGPUB No. 20100083161 A1) teaches drawing the at least one graph using a set of data of any attribute among the attributes acquired such that the graph is drawn in the coordinate system associated with the coordinate system setting information included in the selected one of the received first and second sets of output information using at least one regression equation. However, Yoshizawa fails to disclose wherein the data processing device receives, from the second external device, the second set of output information, wherein the data processing device selects one of the received first and second sets of output information, wherein the data processing device transmits, to at least one of the first external device and the second external device, the selected one set of output information, and wherein the at least one of the first external device and the second external device generates an image including at least one graph drawn by converting a coordinate system of the at least one of the first external device and the second external device into the coordinate system associated with the coordinate system setting information included in the selected one of the received first and second sets of output information, and drawing the at least one graph using a set of data of any attribute among the attributes acquired by the at least one of 
Duncker et al. (US PGPUB No. 20170206684 A1) teaches drawing the at least one graph using a set of data of any attribute among the attributes acquired such that the graph is drawn in the coordinate system associated with the coordinate system setting information included in the selected one of the received first and second sets of output information; and, using at least one regression equation based on data. However, Duncker et al. fails to disclose wherein the first external device outputs a first set of output information including first coordinate system setting information specifying a first graph drawing format indicating a correspondence between a vertical axis and a horizontal axis of a first coordinate system and respective attributes, each of the attributes being assigned to a respective one of the vertical axis and the horizontal axis of the first coordinate system, wherein the second external device outputs a second set of output information including second coordinate system setting information specifying a second graph drawing format different from the first graph drawing format, the second graph drawing format indicating a correspondence between a vertical axis and a horizontal axis of a second coordinate system and respective attributes, and each of the 
Gibb et al. (US PGPUB No. 20200005509 A1) teaches generates an image including at least one graph drawn by converting a coordinate system into the coordinate system associated with the coordinate system setting information included in the selected one of the received first and second sets of output information, and drawing the at least one graph using a set of data of any attribute among the attributes acquired such that the graph is drawn in the coordinate system associated with the coordinate system setting information included in the selected one of the received first and second sets of output information, wherein at least one of the vertical axis and the horizontal axis in the first coordinate system setting information differs from the respective corresponding one of the vertical axis and the horizontal axis in the second coordinate system setting information; and, using curve fitting. 
However, Gibb et al. fails to disclose wherein the first external device outputs a first set of output information including first coordinate system setting information specifying a first graph drawing format indicating a correspondence between a vertical axis and a horizontal axis of a first coordinate system and respective attributes, each of the attributes being assigned to a respective one of the vertical axis and the horizontal axis of the first coordinate system, wherein the second external device outputs a second set of output information including second coordinate system setting information specifying a second graph drawing format different from the first graph drawing format, the second graph drawing format indicating a correspondence between a vertical axis and a horizontal axis of a second coordinate system and respective attributes, and each of the attributes being assigned to a respective one of the vertical axis and the horizontal axis of the second coordinate system, wherein the data processing device 
As a result of the limitations of independent claims 22 and 26 are considered as being distinguished from the closest known prior art alone or reasonable combination.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616